Citation Nr: 1636197	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-26 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinea pedis and tinea unguium, claimed as a rash affecting the bilateral feet, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The Veteran served on active duty from May 1963 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his June 2010 VA Form 9, the Veteran requested a Board hearing; however, he withdrew his request in July 2011. 

This claim was previously before the Board in March 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining outstanding VA treatment records and scheduling a VA skin examination.  All requested development has been completed and the claim has been returned to the Board for adjudication.


FINDING OF FACT

The evidence of record raises a reasonable doubt as to whether the Veteran's current tinea pedis and tinea unguium were incurred in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinea pedis and tinea unguium have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
 § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinea pedis is not explicitly recognized as a chronic disease under 38 C.F.R. § 3.309 (a) and, thus, Walker and the theory of continuity of symptomatology as an alternative route to establish service connection is not applicable to this case.

In addition to the foregoing, VA regulations also provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309 (e), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307 (a)(6)(iii).  Certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a) are met, even if there is no record of such disease during service.  See 38 C.F.R. § 3.309 (e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for a rash on both of his feet.  While he has claimed that his foot rash may be due to his exposure to herbicides during service, he has also asserted that he received treatment for foot rashes and jungle rot during service and that the rash has continued to the present time.  See October 2009 VA Form 21-526, Veterans Application for Compensation and/or Pension; July 2010 VA Form 9.  

Review of the record shows the Veteran has sought treatment for a rash on both of his feet and dystrophic toenails and has been variously diagnosed with tinea pedis and onychomycosis.  See VA treatment records dated August 2009, July 2010, and October 2013.  During a May 2015 VA skin examination, the Veteran was diagnosed with tinea pedis, which was manifested by a rash on the soles of both of his feet and maceration in the webbing of his toes, and the examiner also diagnosed tinea unguium (onychomycosis), as she noted the July 2010 notation of dystrophic toenails during the appeal period.  Given the foregoing, the Board finds the Veteran has met the first criteria of service connection, a current disability.  

At this juncture, the Board notes the Veteran's exposure to herbicides is conceded, given his service in the Republic of Vietnam from August 1966 to December 1966.  However, service connection is not available on a presumptive basis as due to exposure to herbicides because tinea pedis or tinea unguium is not included on the list of presumptive diseases in 38 C.F.R. § 3.309 (e) and the Veteran has not been otherwise diagnosed with chloracne, the only skin disability that is presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309 (e).  Indeed, there is no indication or allegation that the Veteran has been diagnosed with chloracne at any time during or pertinent to the appeal period.  See VA treatment records; May 2015 VA examination report.  

Notwithstanding the inapplicability of the foregoing regulations, the Board must still consider whether service connection may be established on a direct a basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Turning to the second criteria of service connection - in-service incurrence or aggravation of a disease or injury - the Board notes that the service treatment records (STRs) show the Veteran had his left 5th toenail removed in November 1966.  The November 1966 STR does not provide any detailed information as to the reasons why the toenail was removed but the area was cleansed thoroughly, he was given topical medication, and he was told to return to the clinic as needed.  The STRs do not contain any subsequent or additional evidence showing treatment or complaints of a skin problem, including at the Veteran's May 1967 separation examination.  

Despite the foregoing, the Veteran has consistently reported that he experienced jungle rot in Vietnam and was given a cream to treat the itching.  He has also consistently reported that he has suffered from a rash affecting his ankles since that time.  While there is no contemporaneous medical evidence of such, the Veteran is competent to report the events that occurred during service, as well as the symptoms he has experienced during that time.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, a skin disorder of blotches and rashes is a disorder that lends itself to lay observation.  See McCartt v. West, 12 Vet. App. 164 (1999).

Moreover, while the STRs do not show a diagnosis of a skin or toenail condition during service, the removal of a toenail during service lends credibility to the Veteran's report of experiencing foot/skin/rash problems during service, particularly given the well-known circumstances of service in Vietnam.  See 38 U.S.C.A. § 1154 (a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Indeed, during the May 2015 VA skin examination, the examining physician noted that tinea pedis and tinea unguium were not uncommon presentations in Vietnam resulting from days in wet shoes and socks rotting off feet, as topical heat, frequent rain showers, monsoons, and dirty water were constants.  The examiner also noted that there was little time to keep feet dry and clean or have dry socks on patrol.  

Therefore, the Board finds the Veteran's consistent assertions regarding the onset, nature, and post-service continuity of his foot rash problems is considered competent and credible lay evidence of such.  

While the May 2015 VA examiner noted that tinea pedis and tinea unguium were common conditions of Vietnam service, she ultimately unable to state if the Veteran's current skin rash is related to service without resorting to mere speculation because, other than the Veteran's statements regarding his rash, the STRs are silent for any skin issues.  The examiner noted the Veteran's report of having this problem since service but she also noted there were no private medical records showing treatment and apparently based her inconclusive opinion on the lack of "acceptable objective medical evidence" showing the condition is directly related to service or that he was treated for this condition during service.  

While the May 2015 VA examination is considered competent medical evidence, the Board finds that the examiner's speculative opinion to be of minimal probative value for the following reasons.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  First, the Board acknowledges that lay evidence concerning the onset and continuity of symptoms during and after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

In this case, the Veteran has provided competent and credible statements that his foot rash had its onset during service and STRs also show that he had a toenail removed during service, all of which is consistent with his Vietnam service.  The evidence shows that the Veteran's post-service diagnoses of tinea pedis and tinea unguium are based on a similar symptom pattern as that shown and reported during service.  The Board also finds probative that the Veteran has provided competent and credible statements that his symptoms have been constant since service.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for tinea pedis and tinea unguium have been meet, as the evidence, at a minimum, gives rise to a reasonable doubt on the issue of whether those disabilities were incurred during service.  38 U.S.C.A. 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).  As such doubt is resolved in favor of the Veteran, the claim is granted.  


ORDER

Service connection for tinea pedis and tinea unguium is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


